NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 06/09/2022 has been entered. Claims 2-3, 5, 12-13 have been cancelled.  Claims 1, 4, 6-11, 14, 16-20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/09/2022.

Allowable Subject Matter
Claims 1, 4, 6-11, 14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11 & 20, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a method for dynamic motoring of an aircraft engine, including performing a correlation between the value of the at least one engine parameter and at least one lookup table to obtain a motoring duration modifier and a motoring interval modifier, the at least one lookup table providing the motoring duration modifier and the motoring interval modifier as a function of the value of the at least one engine parameter; and one of: measuring an actual value of the at least one engine parameter, computing a predicted value of the at least one engine parameter, and computing a difference between the actual value and the predicted value of the at least one engine parameter, wherein the correlation is performed between the at least one lookup table and the difference as computed; and computing an actual rate of change of the at least one engine parameter, computing a predicted rate of change of the at least one engine parameter, and computing a ratio between the actual rate of change and the predicted rate of change, wherein the correlation is performed between the at least one lookup table and the ratio as computed. 
	The closest prior art of record includes Hon (US 2017/0342908).  Hon teaches a method for motoring of an aircraft engine, including measuring at least one engine parameter in real-time during the motoring and modifying in real-time based on the measured parameter the initial motoring duration and interval to obtain a modified motoring duration and interval, and continuing the motoring of the engine using the modified duration and interval.  Hon fails to teach or suggest correlating a difference between an actual value and a predicted value of the at least one engine parameter with at least one lookup table to determine the modified motoring duration and interval, or correlating a difference between an actual rate of change and a predicted rate of change of the at least one engine with the at least one lookup table to determine the modified motoring duration and interval.
Claims 4, 6-10, 14, 16-19 are allowable for the same reasons as claims 1 & 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741